Citation Nr: 1513175	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO. 12-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a left knee disability.

2. Entitlement to an increased rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that she is unable to obtain or maintain substantially gainful employment as a result of her disabilities. Therefore, the issue of TDIU has not been raised by the record.

The Veteran submitted additional evidence in support of her claim after the issuance of the statement of the case, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. As part of her June 2011 notice of disagreement, the Veteran indicated that she receives private medical treatment for her bilateral knee disabilities, and that she had authorized these records for release. However, an authorization for the release of records is not associated with the claims file. As the Veteran has indicated that these private records are relevant to her claim, on remand VA should contact the Veteran and request that she authorize the records for release. Appropriate efforts should then be made to obtain all such records so authorized for release.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has indicated that both of her knees have worsened significantly since the March 2011 VA examination. Treatment records reflect that the Veteran had left knee surgery in October 2013 as well as complaints of worsening bilateral knee pain. As there is an indication of an increase in severity of the Veteran's bilateral knee disabilities since her last VA examination, the Board finds it must remand the claim for a new examination. See 38 C.F.R. § 3.159; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). While on remand, appropriate efforts must be made to obtain any further relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she authorize for release all private treatment records pertaining to her bilateral knee disabilities, to include all records from the Orthopedic Group of Pennsylvania. Make appropriate efforts to obtain all records authorized for release.

2. Obtain and associate with the claims file any further VA medical records from March 2011 forward.

3. All actions to obtain the records noted above should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with the provisions of 38 C.F.R. § 3.159.
4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional in order to ascertain the current severity of her left and right knee disabilities. The claims file should be made available to and reviewed by the examiner, to include the February 2014 MRI and x-rays submitted by the Veteran. A note that the file was reviewed should be included in the examination reports. All testing deemed necessary must be conducted and the results reported in detail.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

